Citation Nr: 0711573	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-40 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).   


FINDING OF FACT

The preponderance of the medical evidence shows that the 
veteran does not currently have post-traumatic stress 
disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in April 2002 and April 2003 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The Board notes that 
in March 2006, the RO provided notice with respect to the 
effective-date and the disability rating elements of the 
claim, See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
addition, the letters adequately informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  The veteran's initial duty to assist letter was 
provided before the adjudication of his claim.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's available service records and post service 
treatment records have been obtained.  He was afforded a VA 
psychiatric examination.  He has had a hearing.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The Board notes that the claim for service connection for 
post-traumatic stress disorder was previously denied in April 
1993 on the basis that there was no evidence that the veteran 
was exposed to a stressor in service.  However, the RO has 
reopened the claim based on a finding that additional 
information obtained from the United States Armed Services 
Center for Research of Unit Records regarding the occurrence 
of mortar attacks in service amounted to new and material 
evidence.  The Board concurs with that determination, and 
will consider the claim without regard to the prior denial.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f)

The veteran contends that he developed the post-traumatic 
stress disorder as a result of his experiences in Vietnam.  
After reviewing the evidence which is of record, however, the 
Board finds that the preponderance of the evidence weighs 
against the claim for service connection for post-traumatic 
stress disorder because the most convincing medical evidence 
reflects that the veteran does not currently have post-
traumatic stress disorder.  

In reaching this conclusion, the Board has noted that there 
is some evidence containing a diagnosis of PTSD.  For 
example, a VA psychiatric examination report dated in October 
1992 contains diagnoses of post-traumatic stress disorder, 
chronic, severe; alcohol abuse; and substance abuse, cocaine.  
Some of the veteran's treatment records such as a record 
dated in December 2006, include PTSD among the list of 
disorders of which the veteran has previously been diagnosed.  
Those recent treatment records do not contain any explanation 
of the basis for the diagnosis.  

Significantly, however, a VA record dated in December 2006 
reflects that on mental health screens, it was noted that the 
veteran's PTSD screen score was zero.  This was summarized by 
noting that the PTSD screen was negative.  

Similarly, the veteran was afforded a comprehensive 
psychiatric examination by the VA in August 2004 which 
resulted in a conclusion that he did not have post traumatic 
stress disorder.  The report reflects that the examiner 
interviewed the veteran and had the veteran undergo extensive 
psychological testing.  Following evaluation, the only 
diagnoses were mood disorder due to general medical 
condition/HIV; and polysubstance dependence, by history.

The Board notes that the VA PTSD screen results and the 
August 2004 VA examination report, which weigh against the 
claim, are the most credible evidence as they were based not 
only on interview of the veteran but on consideration of the 
psychological test results.  The screen results and the 
August 2004 report weigh against the claim as they show that 
the veteran does not have PTSD.  The prior examination report 
from 1992 is too old to be said to demonstrate a current 
disability.  In Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court held that, for the purposes of establishing service 
connection for post-traumatic stress disorder, there must be 
an unequivocal current diagnosis of post-traumatic stress 
disorder.  Similarly, the Court held in Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) that a service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  In the 
present case, however, the preponderance of the competent 
medical evidence shows that the veteran's current symptoms do 
not support a diagnosis of post-traumatic stress disorder.  
The veteran's own opinion, as expressed during his hearing 
held in February 2007, that his current complaints are 
related to service and are due to PTSD, is not enough to 
support his claim.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board concludes that post-
traumatic stress disorder was not incurred in or aggravated 
by service.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


